EXHIBIT 10.16(c)


Second Amendment to
The Delta Air Lines, Inc. 2017 Long-Term Incentive Program
Section 2 of the Delta Air Lines, Inc. 2017 Long-Term Incentive Program is
amended by adding the following new subsection (d) to the end thereof:
“(d)    Notwithstanding any provision of the 2017 LTIP or the Performance
Compensation Plan to the contrary, the minimum amount of total Performance
Awards payable to eligible Participants (the “Minimum Amount”) may be fixed by
the Committee (or its delegate) on or prior to the end of the Performance
Period, but in no event earlier than one calendar month prior to the end of the
Performance Period. Once so determined by the Committee (or its delegate), the
Minimum Amount shall not be further reduced or eliminated at any time
thereafter. Any portion of the Minimum Amount allocated to such Participants
that may be forfeited pursuant to the terms of the 2017 LTIP shall be
reallocated among the other eligible Participants.”




1

